Citation Nr: 1421901	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Providence, Rhode Island.  In September 2009, the Board granted service connection for PTSD.  In an October 2009 rating decision, the RO assigned an evaluation of 30 percent, effective August 23, 2005.  The Veteran filed a notice of disagreement in December 2009.  In February 2011, the Veteran filed a timely appeal.  In a February 2012 rating decision, the RO increased the initial rating for PTSD to 50 percent and granted entitlement to an earlier effective date of July 15, 2004.  However, as this was not a full grant of the benefits sought on appeal, and the Veteran has not expressed satisfaction with these determinations, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran testified at a February 2013 Videoconference Board hearing before the undersigned VLJ.  A transcript of the hearing has been associated with his virtual claims folder.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for a higher rating.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board can adjudicate the claim based on the current record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  Review of these files contains the February 2013 hearing transcript.  The remaining documents in these files have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

  
FINDING OF FACT

The Veteran's service-connected PTSD has been characterized by chronic sleep impairment, nightmares, flashbacks, irritability, impaired abstract thinking, and anxiety, which have resulted in occupational and social impairment and reduced reliability, but not deficiencies in most areas such as work, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's increased rating claim for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file. These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2009 and February 2013 hearing before a Veterans Law Judge.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In this case, the Veteran is seeking a higher initial evaluation than 50 percent for posttraumatic stress disorder (PTSD).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Veteran's PTSD is currently evaluated as 50 percent disabling, which contemplates occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Post-service VA treatment notes in December 2004, January 2005, March 2005, and May 2005 indicated that the Veteran's symptoms included distressing memories triggered when he hears fire truck or ambulance sirens.  He also reported sleep disturbances with nightmares and exaggerated startle response to loud unexpected noises.  He also stated that he avoids movies with submarines. 

A January 2006 VA PTSD clinic note details the Veteran's management of his PTSD symptoms.  The Veteran reported living with his mother, her boyfriend, and his brother in a two-bedroom apartment.  He reported being unemployed and awaiting VA and Social Security Disability Insurance.  He stated that he has not been in a romantic relationship for the past three years and that he spends his time at home on the computer.  He occasionally visits with a friend.  He described taking daily prescription medication for multiple sclerosis and for back pain.  He stated that his mood had been down with a lack of motivation.  He denied suicidal or homicidal ideation and stated that he had no plan or intent.  He was diagnosed with alcohol dependence, depression, and PTSD.  He was assigned a GAF score of 45/40.

A July 2006 PTSD clinic note indicates that the Veteran was tolerating his meds, was less emotional and tearful, and still triggered by alarms going off (like in submarines).  He reported that he dreams of his submarine trauma.  He stated that he is sometimes tearful with no apparent trigger.  The examining psychiatrist made a note that it may be due to pseudobulbar palsy.  The Veteran reported that sleep is still a problem.  He denied the use of any current alcohol for three days or illicit drugs.  Upon mental status examination, the Veteran was casually attired with good hygiene.  His speech was slowed in rate and he was slurring his words.  Gait was stiff.  He gave goal directed responses.  Thought content revealed no active suicidal or homicidal ideation; and no active or visual hallucinations, paranoia, or psychosis.  Mood was depressed and irritable and no lability was observed.  Cognition and memory were within normal limits.  Insight was fair and judgment was fair and motivated for treatment.  He was fully oriented times three.  The Veteran was diagnosed with alcohol dependence, depression, and PTSD.  He was assigned a GAF score of 49.

An October 2006 VA PTSD clinic note revealed that the Veteran remained unemployed.  He reported that he last worked in 2001 as a mutuel teller taking bets at a race track.  He reported losing his job after he was scheduled to have a back operation, which was never performed.  The Veteran stated that he did not feel he could work because he cannot stand or sit for too long and has significant pain.  He related his depression to awaiting the outcome of his disability.  He was diagnosed with alcohol dependence, depression, and PTSD.  He was assigned a GAF score of 45.

A February 2007 VA PTSD clinic note reflects the Veteran's report of being awarded for Social Security disability, but found incompetent to manage his funds because of his ethanol alcohol use and gambling.  As such, his money was to be deposited in his mother's account.  Upon mental status examination, the Veteran was casually attired with good hygiene.  His speech was slowed in rate and he was slurring his words.  Gait was stiff.  He gave goal directed responses.  Thought content revealed no active suicidal or homicidal ideation; and no active or visual hallucinations, paranoia, or psychosis.  Mood was depressed and irritable and no lability was observed.  Cognition and memory were within normal limits.  Insight was fair and judgment was fair and motivated for treatment.  He was fully oriented times three.  The Veteran was diagnosed with alcohol dependence, depression, and PTSD.  He was assigned a GAF score of 49.

At an August 2007 VA examination, the Veteran reported having four to five distressing dreams each week that reminded him of his in-service stressor.  He denied flashbacks of the event.  On metal status examination, the Veteran was cooperative and appeared to be reliable in his self-report.  He was not withdrawn or agitated.  There was no evidence of motor retardation.   He did have a problem with his speech.  He denied any auditory, visual, or tactile hallucinations, and was oriented times four.  Short and long-term memory was good.  He denied any obsessive thinking or compulsive behaviors.  When asked to describe his mood, he stated, "My mood has evened out with the Celexa. I have an easier time laughing at problems."  His affect was euthymic.  He denied and suicidal or homicidal ideations, but stated in November 2006, he attempted to overdose on prescribed medication.  He reported drinking alcohol three days a week and having six to ten beers at a time.  He reported smoking a pack of cigarettes each day.  

The Veteran stated that he gambles at the casino twice a month.  He indicated that he has feelings of worthlessness "because [he] cannot work."  With regards to energy level, he stated, "I'm always tired because of the multiple sclerosis."  He described that he enjoys watching sports, playing cards, particularly poker, and enters into competitions.  He stated the only relatives he is close to are his brother, sister, and his mother.  He estimated that he has four friends.  He reported being an active member of the Elks Club.  He is friendly with his neighbors and he has no problems with authority figures.  The examiner observed the Veteran's concentration to be unimpaired at the time of the interview.  The Veteran stated that he was able to finish household tasks "eventually."  Associated with the trauma that the Veteran reported were efforts to avoid thoughts and feelings associated with the trauma and efforts to avoid certain activities associated with arousing recollections.  He reported avoiding going to the beach and avoiding submarine moves and being in dark, pitch black places.  The Veteran was diagnosed with PTSD, mood disorder with depressive features due to multiple sclerosis and alcohol dependence, and tobacco use disorder.  He was assigned a GAF score of 50. 

A September 2007 VA mental health note shows that the Veteran denied suicidal or homicidal ideation and had no wish to commit suicide and wanted to continue to work on getting well.  He contracted for safety and had no plan or intent to hurt or harm himself.  He was able to discuss the risks of suicidality and agreed to contact emergency services should the ideation increase.  Upon mental status examination, the Veteran was neatly and appropriately dressed and well groomed.  His eye contact was poor and his eyelids appeared droopy.  His state of consciousness was described as drowsy.  Motor activity was normal with no evidence of psychomotor agitation, retardation, tics, or tremors.  Speech was of a normal rate, tone, volume, and prosody.  He was fully oriented to time, place, and person.  Memory was intact and attention and concentration were normal.  The Veteran's mood was depressed and affect was congruent.   Thought content was also normal.  He was diagnosed with alcohol dependence, depression, and PTSD.  He was assigned a GAF score of 49.

October 2007 VA PTSD clinic notes show that the Veteran was fully oriented in all spheres and was well groomed and dressed appropriately.  His general health was fair and there was no evidence of current intoxication.  His speech was clear and language was within normal limits.  His mood was good and affect congruent and reactive.  His thinking was goal oriented and there were no abnormal associations.  He was not anxious in session and denied current suicidal intention or plan or homicidal ideas.  He denied any abnormal perceptual experiences.  His attention span, memory and concentration were within normal limits.  His fund of knowledge was within normal limits.  His insight and judgment were persevered and there was no evidence of abnormal startle in session.  He was diagnosed with alcohol dependence, depression, and PTSD.  He was assigned a GAF score of 49.

VA PTSD clinic notes dated from November 2007 to November 2008 indicate that the Veteran was calm, oriented times three, and his condition was stable.  No homicidal or suicidal ideation.  His attention and concentration were adequate.  There was no evidence of psychotic symptoms.  Insight and judgment were intact.  Speech was normal and clear.  He was assigned a GAF score of 49.  These PTSD clinic notes also document the Veteran's treatment plan to include the continuation of group case management, medication management of his anxiety and PTSD symptoms, therapy as indicated by his individual treatment plan, and medical concerns to be managed by the firm provider.

A December 2008 VA PTSD clinic note shows that the Veteran was interactive and supportive to group peers and presented on time for the group session.  A full assessment of mental status was not permitted as this was a psychoeducational support group offering.  There was no evidence of any suicidal or homicidal ideation.  He was assigned a GAF score of 46.  

An April 2009 VA mental health outpatient record noted the Veteran's goals of reduction in symptoms of anxiety and mood irritability; improved insight into patterns of isolation and greater reliance on healthy coping skills and utilization of social supports.

At a May 2009 Travel Board hearing, the Veteran testified that due to his in-service stressor, he was unable to tolerate alarms, including from fire trucks, police, and ambulance, because it reminded him of the alarms that were going off while he was attempting to put out the fire on the USS Carver.  He also testified to having constant nightmares of the fire that occurred on the ship.  The Veteran stated that his last occupation was as a mutuel teller and that he would become short-tempered with customers when they did not know how to place their bets.  He testified that he was laid off due to his attitude as he was angry and fighting with everyone.

A September 2009 VA PTSD clinic note reflects the Veteran's report that he "won" his claim for PTSD.  He stated that he "does not know the percentage yet, but wants 50 percent and plans on appealing if less.  He [was] happy about this because it will be his money and he will decide what to do with it instead of having to ask his mother for money."

An October 2010 VA PTSD clinic note shows that the Veteran had been spending his time watching sports and doing two-dollar football picks.  He said he goes to the racetrack about once per month and does not do online poker anymore.  The Veteran reported that his mother still tries to control him and he thinks about leaving but would need his Social Security disability check sent to him to pay his bills.  Upon assessment, the Veteran was alert and oriented times three.  His mood was euthymic with broad affect.  There was no evidence of intoxication or psychosis.  He denied suicidal or homicidal ideation.  He was able to make decisions about his care. 

During a November 2010 Mental Health Recovery Group session, the Veteran was calm, alert, oriented times three, and cooperative.  No suicidal or homicidal ideation was verbalized; neither was the presence of any auditory or visual hallucinations.  The Veteran began by reporting that he was upset with his mother for not giving him money to bet on a football game.  He told the psychologist that he thought the relaxation exercise was helpful.

During a December 2010 Mental Health Recovery Group session, the Veteran was calm, alert, oriented times three, and cooperative.  No suicidal or homicidal ideation was verbalized; neither was the presence of any auditory or visual hallucinations.  The Veteran shared that he enjoyed the group and felt that others were supportive.  He gave reassuring feedback to another group member.

A November 2011 VA PTSD clinic note shows that the Veteran's mother had been handling his funds due to his history of gambling and drinking.  He reported "no drinking in almost a year" and that he feels he can handle his own funds.  He reported that he formed a relationship with his 20 year old daughter after many years and it is "doing ok."  The clinic note further indicates that in May 2011, the Veteran had a stroke and was subsequently diagnosed with expressive aphasia.  He reported being very frustrated by his inability to speak, but felt that he was doing better since attending rehabilitation and therapy.  The examining psychiatrist noted that his speech was much improved.  He was noted to be taking prescribed antidepressant medication.  Upon mental status examination, the Veteran appeared casually dressed with good hygiene.  His speech was slightly slowed in rate with a slight slurring of words.  His gait was stiff.  His thought form and content revealed goal-directed responses.  Thought content was absent of suicidal or homicidal plans and there were no auditory or visual hallucinations, as well as no paranoia or psychosis.  His mood was described as depressed and irritable.  Cognition and memory were within normal limits.  Insight was fair and judgment was fair and motivated for treatment.  The Veteran was fully oriented to time, person, and place.  He was diagnosed with axis I diagnoses of alcohol dependence in early remission, depression, and PTSD.  He was assigned a GAF score of 48.

In December 2011, the Veteran underwent a VA PTSD examination to assess the current nature and severity of his disability.  The Veteran reported that he has continued to live with his mother in the upstairs apartment of the house jointly owned by his mother and brother who live in the downstairs apartment.  The Veteran stated that he last worked seven years ago as a teller in a gambling establishment and had to quit because of his multiple sclerosis.  He reported regular participation in the Providence VAMC's PTSD program from 2007 to February 2011.  Since then, he had been seen once by a psychiatrist and was scheduled to attend groups in the Psychosocial Rehabilitation and Recovery Center in January 2012.  The Veteran reported taking an antidepressant.  The examiner noted that the Veteran's traumatic event is persistently re-experienced by recurrent and distressing recollections of the event, including images thoughts or perceptions, and recurrent distressing dreams of the event.  

The examiner further noted the Veteran's efforts to avoid thoughts, feelings, or conversations associated with the trauma and his efforts to avoid activities, places, or people that arouse recollections of the trauma.  The Veteran expressed feelings of detachment or estrangement from others.  He indicated that he has difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  These reported symptoms were described as lasting for more than one month.  The Veteran further reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired abstract thinking, and suicidal ideation.  The Veteran was observed to be capable of managing his financial affairs.  The examiner best summarized the Veteran to have occupational and social impairment with reduced reliability and productivity.  He was diagnosed with PTSD, alcohol dependence in early partial remission, and adjustment mood disorder.  Additional medical diagnoses (to include TBI) were cerebrovascular accident and multiple sclerosis.  There was no diagnosis of TBI.  He was assigned a GAF score of 49.  The examiner noted that the Veteran's anxiety and irritability are primarily a function of his PTSD; his depressed mood is primarily due to his adjustment disorder.  The examiner further remarked that the nature, frequency, and severity of the Veteran's psychiatric symptoms continue to meet the DSM-IV criteria for PTSD and remain at approximately the same level as was indicated in the Veteran's previous August 2007 VA examination report.  The examiner noted that "a review of the Veteran's medical records further support this assessment of his current psychological functioning."  He found that the Veteran's overall mental health functioning, as indicated by his GAF rating, falls in the range of severe symptomatology as was indicated in the Veteran's August 2007 VA examination.

In January 2012, the Veteran attended a new VA Mental Health Recovery Group.  Upon mental health assessment, the Veteran was observed to be calm, alert, oriented times three, and cooperative.  His mood was dysthymic.  No suicidal or homicidal ideation was verbalized or observed, neither was the presence of hallucinations.  He was assigned a GAF score of 50.

At the February 2013 Board videoconference hearing, the Veteran testified to having suicidal ideations and thoughts "every so often," explaining that "it comes and goes" and that "sometimes [he] considers suicide, sometimes [he] does not."  The Veteran testified that "a lot of times [he has] to calm down and think about what [he's] doing because [he's] scared and upset about something."  He stated that he has not been employed since about 2006.  When asked if he feels that the PTSD symptoms have affected him occupationally and socially, the Veteran replied, "they do; I really can't handle people [anymore] because they piss me off."  The Veteran testified to receiving treatment once a week for PTSD at the Providence VAMC.  He reported having a heart attack and stroke in recent years.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of the assigned 50 percent for the Veteran's PTSD as of July 15, 2004.  During this period, the Veterans' PTSD has been characterized by chronic sleep impairment, nightmares, flashbacks, irritability, impaired abstract thinking, and anxiety.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50% rating, or the even lower 30% rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50% rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30% rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

These symptoms, however, are not akin to the occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood necessary for a 70 percent disability evaluation.  See id.  Indeed, despite difficulty in his interpersonal relationships, the Veteran has maintained relationships with some family members and four friends.  Similarly, his thinking and judgment have been intact and his mood has oscillated from dysthymic and irritable to good.  

Although the 70% rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70% level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70% level.  Indeed, the 30%, 50%, and 70% criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30% criteria, or at best, the 50% criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  

The same holds true for the Veteran's suicidal ideation, as reflected in the August 2007 VA examination report.  The Veteran reportedly had a suicide attempt overdosing on prescription medication in 2006, but more recently has denied suicidal ideation.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the single suicidal gesture more closely analogous to that contemplated by his current 50% rating.  Vazquez-Claudio, 713 F.3d at 117.   

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than 

occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70% rating, and therefore, a 70% rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

Although the Veteran has been assigned GAF scores ranging from 45 to 50, indicating serious impairment, the symptomatology observed upon treatment and examination more appropriately reflects a continued assignment of a 50 percent disability rating.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM-IV) at 46-47.  While the Veteran has reported suicidal ideation, such reports have been largely infrequent and controlled.  The Veteran has not displayed any other symptom that would support a finding of occupational and social impairment with deficiencies in most areas.  He has not experienced problems similar to those contemplated by the 70 percent rating, like obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Thus, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for the Veteran's PTSD from July 15, 2004.  38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. 		 § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 		 § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as additional social and/or occupational impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his PTSD.  See 38 C.F.R. § 4.16.  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected PTSD alone precludes employment.  At the December 2011 VA examination, the Veteran reported having last worked seven years prior and having to quit because of his multiple sclerosis.  The examiner did not find that PTSD resulted in either total social and industrial impairment or occupational and social impairment with deficiencies in most areas.  The Board does not find that PTSD precludes employment; and consideration of a TDIU is not warranted.


ORDER

An initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


